     Case 2:19-cv-01976-JAM-JDP Document 29 Filed 03/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RONNELL DAVIS,                                    Case No. 2:19-cv-01976-JAM-JDP (PC)
12                                          Plaintiff, [PROPOSED] ORDER
13                  v.
14
     M. FELDER, et al.,
15
                                        Defendants.
16

17

18         On March 1, 2021, Defendants Harris and Hunter moved to modify the scheduling order to
19   extend the deadline for filing dispositive motions. Good cause having been shown, the request is
20   granted. The parties are granted until March 15, 2021 to file dispositive motions.
21

22   IT IS SO ORDERED.
23

24   Dated:    March 1, 2021
                                                       JEREMY D. PETERSON
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
